Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a ride-through test apparatus for providing a predetermined voltage drop on a control circuit of a motor starter having a combination of  a housing having an interior; a variable transformer mounted in the housing interior and having a primary winding and a secondary winding, the primary winding being electrically connected to an input voltage from an external alternating current (AC) power source and the secondary winding coupled to a pair of output terminals, the pair of output terminals being configured for electrical connection to input terminals of the control circuit of the motor starter, the variable transformer having a control knob accessible from an exterior portion of the housing for manually setting magnitude of a voltage potential on the secondary winding; a programmable logic circuit (PLC) mounted in the housing interior and including a plurality of programmable timers electrically coupled to the pair of output terminals, the plurality of timers having outputs and being programed to sequentially turn on and off for selectively controlling voltage potential 
The prior art does not disclose a method for providing a predetermined voltage drop on a control circuit of a motor starter using a ride-through (RT) test apparatus including a housing having an interior; a variable transformer mounted in the housing interior and having a primary winding and a secondary winding, the primary winding receiving an AC input voltage and the secondary winding electrically coupled to a pair of output terminals, the variable transformer having a control knob accessible from an exterior portion of the housing; and a programmable logic circuit (PLC) mounted in the housing interior and including a plurality of programmable timers electrically coupled to the pair of output terminals, the plurality of timers having outputs and being programed to sequentially turn on and off for selectively controlling voltage potential magnitude and duration at the pair of output terminals based on counting clock cycles of the AC input voltage; the method  having combined method steps of  providing the AC input voltage to the primary winding of the variable transformer via a power cord connected to an external power source; programming the timers of the PLC to set a duration of the predetermined voltage drop occurring at the output terminals of the RT test apparatus during a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Farag (Pat# 5,448,442) disclose motor controller with instantaneous trip protection.
Reed et a; (Pat# 7,038,423) disclose apparatus and method for ride through for AC induction motor.

	Fraser (Pat# 10,812,007) discloses Motor undervoltage ride-through circuit controlled by 

 motor protective relay 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867